i          i       i                                                                               i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-10-00246-CV

                                              IN RE Y.B., A Child

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Rebecca Simmons, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: April 7, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered the petition for a writ of mandamus filed by relator’s former

attorney ad litem on March 24, 2010, and is of the opinion that relief should be denied. See TEX . R.

APP . P. 52.8(a). Accordingly, relator’s petition for a writ of mandamus is denied.

           The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,

the trial court judge, and the trial court clerk.


                                                                         PER CURIAM

           1
          … The captions on the trial court documents in this case indicate the underlying case, Cause No. 2009-PA-
01189, styled In the Interest of Y.B., et al., Children, was assigned to the 37th Judicial District Court, Bexar County,
Texas, in which the Honorable David A. Berchelmann is the presiding judge. The challenged order was signed by the
Honorable Antonia Arteaga, the presiding judge of the 57th Judicial District Court, Bexar County, Texas, and the
reporter’s record indicates the hearing that forms the basis of relator’s complaint was conducted in the 57th Judicial
District Court and presided over by Judge Arteaga.